        Case 1:21-cr-00016-SPW Document 60 Filed 08/11/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                       CR 21-16-BLG-SPW

                     Plaintiff,
                                                ORDER
vs.

LONNIE PORTER,

                     Defendant.

      Defendant has filed a Motion to Modify the Conditions of his Release.

(Doc. 59.) Defendant indicates the United States opposes his motion.

Accordingly, IT IS ORDERED that the United States shall file its opposition to

Defendant’s motion on or before August 25, 2021. Defendant’s reply brief, if any,

shall be filed by August 31, 2021.

      The Court will conduct a Motion Hearing in this matter on September 2,

2021, at 9:00 a.m. in the Bighorn Courtroom, James F. Battin Federal Courthouse,

Billings, Montana.

      DATED this 11th day of August, 2021.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
